PER CURIAM.
•The Florida Bar petitioned this court-to amend Section 1 of Article VIII of the Integration Rule of The Florida Bar, 31 F.S.A., by striking the symbols and figures, to-wit, “$25.00” where it appears one time only therein and substituting, in lieu thereof the symbols and figures, to-wit, “$50.00”.
The effect of this amendment would be to authorize The Florida Bar to increase the annual dues of its members from $25.00 to $50.00. The petitioner contends that additional duties' and responsibilities have been placed on it, namely, that The Florida Bar assembled at the . last annual convention held in June, 1965, authorized and directed the establishment of a Clients’ Security Fund in Florida. In its petition The Florida Bar, among other things, says:
'“The Board of Governors of The Florida Bar has concluded from its study that in order to maintain its pre-eminence and continue to do a high quality job, • in addition to its unauthorized practice of law program and the clients’ security fund, it must improve and expand its programs and services in other areas, such as public relations and improving the image of lawyers; judicial reform including more equitable judicial compensation ; constitutional revision; improving the economic conditions of lawyers; improving the disciplinary system, strengthening legal education; and broadening the continuing legal education program. The Board of Governors has further concluded that substantial additional funds will be needed to dp this.”
Due notice having been given, oral argument was subsequently presented. All parties interested thus having had an opportunity to'be heard, and the court being advised in the premises, it is our opinion, and we so hold, that the petitioner has made a prima facie showing for authority to increase the annual dues from $25.0.0 to $37.-50, but that the final authority for so doing should come from the members of The Florida Bar in convention assembled.
It is therefore ordered that Section 1 of Article VIII of the Integration Rule of The Florida Bar be amended to read as follows:
“On or before January 1st of each year every active member of The Florida Bar shall pay annual dues to The Florida Bar in such an amount as shall be set at an annual meeting, and shall also file with the Executive -Director a statement setting forth his business and residential addresses and any other information that may be required by the Board of Governors, provided that at no annual meeting shall. the dues be fixed at more than' $37.50 per annum, provided further that dues for active members who are on active duty with any of the Armed Services of the United States shall not be fixed at more than $10.00 per annum. The amount of dues payable shall be determined by the status of the members on January 1 of each year.”
Provided, however, that such amendment shall not become effective except,- unless and until it be approved by a majority of the members of The Florida Bar present and voting at its 1966 annual convention, such vote to be taken at or near noon on Friday, June 17th, at the Diplomat Hotel in Hollywood Beach, Florida, and after due notice of the conducting of such plebiscite has been given in at least one issue of The Florida Bar Journal and in the published *651program of the Florida Bar Convention, preceding such convention.
It is so ordered.
ROBERTS and CALDWELL, JJ., concur.
O’CONNELL, J., concurs specially with opinion.
ERVIN, J., concurs specially with opinion.
THORNAL, C. J., and THOMAS, J., concur with ERVIN, J.
MASON, Circuit Judge, dissents with opinion.